Citation Nr: 1204580	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to service connected disability.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran presented testimony before the undersigned at a Travel Board hearing in September 2011.  A transcript of the hearing is of record.  

The issue of entitlement to TDIU is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep apnea did not have its onset in service and was not caused or aggravated by service or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in August 2006.  The Board acknowledges that the letter did not provide notice as to how to establish secondary service connection.  However, the Board finds that the purpose of the notice was not frustrated.  The Veteran's contentions, both in writing and at the hearing before the undersigned, evidence that he understands the requirements for a secondary service connection claim.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate the service connection claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Following the hearing, the record was left open for 30 days to afford the Veteran and his representative the opportunity to submit medical evidence in support of his claim; no such evidence was submitted.  The Board acknowledges that records from the Social Security Administration (SSA) have not been obtained.  However, there is no indication these records are relevant to the matter at hand.  The Veteran has not contended that they are relevant or that any SSA records contain evidence linking his sleep apnea to service or a service-connected disability(which would suggest a possible relevancy of the outstanding records), and although the records possibly show treatment for sleep apnea, the evidence of record already establishes the existence of sleep apnea.  Thus, the Board finds that attempting to obtain these records is unnecessary.  

The Board further acknowledges that the Veteran was not afforded an examination.  However, none is required in this case.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met with respect to the service connection issue decided herein, as will be discussed below, a VA examination with nexus opinion is not necessary.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment records do not contain any complaints or findings related to sleep apnea.  The Veteran contends that his sleep apnea is caused by or a result of his service connected psychiatric disorder.  In this regard, service connection is in effect for "psychoneurosis, anxiety reaction and newly diagnosed posttraumatic stress disorder (claimed as sleep disorder)."  A 50 percent evaluation has been assigned for that disability.

In March 2006, the Veteran underwent a sleep study that showed mild obstructive sleep apnea.  He began using a CPAP machine.  An April 2010 treatment record noted that his sleep apnea improved with CPAP initially, but that the Veteran had been "fighting the machine" lately.  He was encouraged to continue using it, and was given a new mask and hose.

The evidence documents that the Veteran been diagnosed with sleep apnea.  Therefore, the remaining question is whether there is a relationship between the Veteran's sleep apnea and service or his service-connected disabilities, specifically the service-connected psychiatric disorder.  

After review of the evidence, the Board finds that service connection is not warranted on a direct basis.  As noted above, the service medical evidence is negative for diagnosis or treatment of sleep apnea or associated symptoms, such as day-time fatigue or snoring, and the earliest diagnosis of record dates in 2006, more than three decades after separation from service.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim.).  

The evidence does not include any histories from the Veteran alleging the existence of symptoms suggestive of sleep apnea (i.e. snoring) during or since service or any medical findings (or history of medical findings) suggesting that sleep apnea had its onset during service or that there is a causal relationship between service and sleep apnea.  In sum, the medical evidence does not indicate that sleep apnea had its onset during service or that it is causally related to service; thus, service connection on a direct basis is not warranted.  

Regarding the issue of secondary service connection, which is the Veteran's main contention (i.e. that sleep apnea is related to his service-connected psychiatric disorder), the evidence does not include any medical evidence, such as opinions or studies, linking sleep apnea to a service-connected disability such as the service-connected psychiatric disorder.  The Board acknowledges that the Veteran contends that such a link exists.  Despite the record being held open following his hearing  before the undersigned, the Veteran has not provided any evidence in support of this contention, however, and as a layperson, he is not competent to make such a determination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the competent evidence does not suggest that a service-connected disability caused or aggravated the Veteran's sleep apnea; thus, service connection for sleep apnea on a secondary basis must be denied.

In conclusion, the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  The evidence of record does not indicate such a disability had its onset during active service or is in any way related to service, or that it is due to or the result of a service-connected disability.  


ORDER

Service connection for sleep apnea is denied.


REMAND

In a July 2011 rating action, the RO, in pertinent part, denied the Veteran's claim for entitlement to TDIU.  The Veteran submitted a statement dated in July 2011 disagreeing with the determination regarding the TDIU issue.  That statement is a timely notice of disagreement as to the July 2011 rating action. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  This claim is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal as to the issue of entitlement to TDIU.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the appellant and his representative on the issue of entitlement to TDIU.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


